Citation Nr: 0807850	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for leg length discrepancy subsequent to a 
right hip arthroplasty.


REPRESENTATION

Appellant represented by:	Brandon S. Roth, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to October 
1952.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran contends that benefits are warranted for leg 
length discrepancy subsequent to a right hip arthroplasty 
under the provisions of 38 U.S.C.A. § 1151, due to negligent 
treatment at a VA Medical Center (VAMC).  Specifically, the 
veteran states that a VAMC right hip arthroplasty was 
performed in a negligent or deficient manner and resulted in 
an abnormally large leg length discrepancy.  He also states 
that the VAMC failed to inform him that leg length 
discrepancy was a possible complication of a right hip 
arthroplasty.

The veteran was provided with a VA joints examination report 
in December 2004 to determine the nature of his disorder and 
provide an opinion as to whether any disability found was due 
to any error or deficiency on the part of the VAMC.  After 
physical examination, the report stated that leg length 
discrepancy is "an innate quality of the procedure" and 
that it "usually does not cause any detrimental 
disabilities."  The examiner stated that the veteran "is 
not disabled from this problem." For these reasons, the 
examiner concluded that the veteran's leg length discrepancy 
was not due to negligence, error of judgment, carelessness, 
or lack of proper skill by the VAMC.

The Board notes that the evidence of record dated after 
December 2004 clearly shows that the veteran's leg length 
discrepancy causes additional disability.  A September 2005 
letter from a private physician stated that the veteran had a 
"significant" leg length discrepancy that measured nearly 
1.5 inches.  The letter also stated that the discrepancy 
caused hip imbalance which required the veteran to use a 
walker.  An October 2005 letter from another private 
physician stated that the veteran was evaluated for chronic 
pain and ongoing difficulties from his right hip 
arthroplasty.  The veteran has also submitted internet 
medical articles which indicate that the veteran's 
post-operative leg length discrepancy is abnormally large and 
that such a discrepancy can low back pain and an abnormal 
gait with higher energy consumption and early fatigue.  This 
is consistent with the veteran's claims that he has 
difficulty walking even short distances.  

Accordingly, the evidence of record indicates that the 
veteran's leg length discrepancy causes him to experience 
additional disability.  The Board therefore concludes that an 
additional VA examination is needed to provide a current 
picture of the veteran's leg length discrepancy and to 
determine whether the VAMC's treatment of the veteran was 
deficient in any manner.  38 C.F.R. §§ 3.326, 3.327 (2007).

The veteran has been treated by the private physicians who 
wrote the September 2005 and October 2005 letters.  There is 
no evidence of record that VA has attempted to obtain 
pertinent medical records from these sources.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the residuals of his right hip 
arthroplasty, to specifically include 
the private physicians who wrote the 
September 2005 and October 2005 
letters.  An attempt must be made to 
obtain, with any necessary 
authorization from the veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

3.	The RO must make arrangements to 
provide the veteran with an examination 
by a physician to determine the current 
severity of any right hip arthroplasty 
residuals found to exist, to 
specifically include leg length 
discrepancy.  The claims file must be 
made available to and reviewed by the 
physician.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, the 
physician must state whether the 
veteran's post-operative leg length 
discrepancy has caused any further 
symptomatology of any kind, to 
specifically include low back pain, 
instability, and fatigue.  The 
physician must provide an opinion as to 
whether the veteran's leg length 
discrepancy was (a) caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination, or (b) is due to an event 
not reasonably foreseeable.  In 
addressing these questions, the 
physician must state whether VA failed 
to exercise the degree of care that 
would be expected of a reasonable 
health care provider in conducting the 
right hip arthroplasty, or whether the 
right hip arthroplasty was conducted 
with or without the veteran's consent.  
In determining whether an event was not 
reasonably foreseeable, the physician 
must discuss whether or not the leg 
length discrepancy is considered to be 
an ordinary risk of conducting a right 
hip arthroplasty.  If such risks are 
known, the physician must discuss 
whether they are the type of risk that 
a reasonable health care provider would 
have disclosed to the veteran.  The 
physician must also state whether the 
magnitude of the veteran's leg length 
discrepancy is considered normal.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

4.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

5.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




